404 F.2d 13
159 U.S.P.Q. 705
STOCKHAM VALVES AND FITTINGS, INC., Appellant,v.ARTHUR J. SCHMITT FOUNDATION and Morris Bean & Company, Appellees.ARTHUR J. SCHMITT FOUNDATION, Appellant,v.STOCKHAM VALVES AND FITTINGS, INC., Appellee.
No. 24614.
United States Court of Appeals Fifth Circuit.
Nov. 22, 1968.

Douglas Arant, Birmingham, Ala., Thomas F. Reddy, Jr., New York City, Bradley, Arant, Rose & White, Birmingham, Ala., S. Leslie Misrock, Robert J. Kadel, S. R. Bresnick, Pennie, Edmonds, Morton, Taylor & Adams, New York City, of counsel, for appellant.
Leigh M. Clark, Birmingham, Ala., James M. Parker, Chicago, Ill., William C. Conner, Truman S. Safford, Curtis, Morris & Safford, New York City, Cabaniss, Johnston, Gardner & Clark, Birmingham, Ala., Garo A. Partoyan, New York City, Gary, Parker, Juettner & Cullinan, Chicago, Ill., for appellee.
Before COLEMAN and MORGAN, Circuit Judges, and HUNTER, District Judge.
PER CURIAM:


1
This is an appeal from a judgment entered by the District Court on December 9, 1963.  The action alleged infringement of the following four patents relating to resin-coated sand as used in the making of molds for metal casting:


2
Patent No.   Filing Date    Issue Date    Patentee
2,991,267   Apr. 10, 1957   July 4, 1961  X.L. Bean
2,914,823    Dec. 4, 1950   Dec. 1, 1959  X.L. Bean
2,706,188    July 5, 1952  Apr. 12, 1955  C.W. Fitko
                                          & J.S. Horn
2,706,163    June 5, 1953  Apr. 12, 1955  C.W. Fitko


3
The first two listed patents are owned by plaintiff-appellee Morris Bean & Co., a foundry in Yellow Springs, Ohio; and the latter two are owned by plaintiff-appellee Arthur J. Schmitt Foundation, a non-profit Illinois corporation.  The defendant-appellant Stockham Valves & Fittings, Inc. is a foundry in Birmingham, Alabama which makes resin-coated sand and uses it for casting valves and pipe fittings.


4
The District Court declared all of the claims of the two Bean patents in suit valid and infringed, the single Claim 8 of the Schmitt Foundation patent No. 2,706,188 in suit valid but not infringed, and the four claims of the Schmitt Foundation patent No. 2,706,163 in suit invalid but infringed if valid.  The defense of unenforceability due to alleged patent misuse was overruled as to all four patents.  Defendant appeals from the rulings of validity and infringement of the two Bean patents, the ruling of validity of the '188 patent, the ruling of infringement of the '163 patent, and the ruling that the patents in suit have not been misused.  Plaintiff Schmitt Foundation cross-appeals from the rulings of non-infringement as to the '188 patent and of invalidity as to the '163 patent.


5
We are convinced that the rulings of the District Court are based on the application of sound legal principles to facts firmly established in the record.  We are in complete accord with that Court's findings and conclusions which are reported at 292 F.Supp. 893, and have nothing further to add to them.


6
The judgment is affirmed.